                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

JOSE MAURICIO MALAGON,                      §
                                            §
                            Plaintiff,      §
                                            § Civil Action No. 3:16-CV-0644-D
VS.                                         §
                                            §
CRESCENT HOTEL AND RESORTS,                 §
                                            §
                            Defendant.      §

                               MEMORANDUM OPINION
                                   AND ORDER

        Plaintiff Jose Mauricio Malagon (“Malagon”) moves for relief under Fed. R. Civ. P.

60 from an adverse judgment entered following the entry of partial summary judgment and

a bench trial.1 Concluding that Malagon has not produced newly-discovered evidence, clear

and convincing proof of fraud or misconduct, or any other reason justifying relief, the court

denies the motion.

                                              I

        The court has already recited the relevant background facts in a prior memorandum

opinion and order, see Malagon v. Crescent Hotel & Resorts (Malagon I), 2017 WL

2536995, at *1-2 (N.D. Tex. June 12, 2017) (Fitzwater, J.), and it will not repeat those facts

here.



        1
        On September 11, 2018 Malagon filed a Rule 60 motion. On October 1, 2018 he
filed a Rule 60(b) motion that is in the nature of a supplement to his initial motion and
includes additional exhibits. Defendant Crescent Hotels and Resorts responded to both
motions on October 2, 2018. Malagon has not replied to the response.
       Malagon filed the instant lawsuit against defendant Crescent Hotels and Resorts

(“Crescent”), alleging claims under the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12101 et seq., and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. In

Malagon I the court entered partial summary judgment in favor of Crescent as to all but one

of Malagon’s claims: that Crescent had failed to reasonably accommodate Malagon’s

disability, in violation of the ADA. The parties then tried the remaining claim to the court

in a bench trial. By that time, Malagon’s counsel had withdrawn, and he was proceeding pro

se. At the conclusion of the trial, the court ruled in favor of Crescent, finding that Malagon

had failed to prove the accommodation claim by a preponderance of the evidence, and it

entered judgment in favor of Crescent.

       Malagon now moves under Rule 60 for relief from the judgment on the grounds that

he has acquired new evidence in support of his claim,2 that Crescent’s attorneys and

witnesses engaged in fraud and misconduct, and that his pro se status put him at an unfair

disadvantage at trial. Crescent opposes the motion.

                                              II

       Under Rule 60(b)(2), the court may relieve a party from a judgment if the party

presents “newly discovered evidence that, with reasonable diligence, could not have been

discovered in time to move for a new trial under Rule 59(b).”


       2
        It is not apparent from reading Malagon’s motion that he is relying on a new-
evidence ground. But because Crescent has responded to the new-evidence contention and
the court is reading the motion liberally, it will analyze this ground as if it were properly
raised.

                                            -2-
               To succeed on a motion for relief from judgment based on
               newly discovered evidence, our law provides that a movant must
               demonstrate: (1) that it exercised due diligence in obtaining the
               information; and (2) that the evidence is material and controlling
               and clearly would have produced a different result if present[ed]
               before the original judgment.

Goldstein v. MCI WorldCom, 340 F.3d 238, 257 (5th Cir. 2003) (citing Provident Life &

Accident Ins. Co. v. Goel, 274 F.3d 984, 999 (5th Cir. 2001)). Rule 60(b)(3) allows the court

to grant relief on the basis of “fraud . . . misrepresentation, or misconduct by an opposing

party.” “Fraud is ‘never presumed’ and ‘must always be proven by clear and convincing

evidence.’” Tu Nguyen v. Bank of Am., N.A., 516 Fed. Appx. 332, 335 (5th Cir. 2013) (per

curiam) (quoting Saenz v. Kennedy, 178 F.2d 417, 419 (5th Cir. 1949)). And under Rule

60(b)(6), the court can grant relief for “any other reason that justifies relief.” Although Rule

60(b)(6) is broadly worded, it is narrowly applied: “[r]elief under Rule 60(b)(6)—a

‘catch-all’ provision—is available ‘only if extraordinary circumstances are present.’”

Bahsoon v. Wells Fargo Bank, N.A., 2013 WL 1831786, at *1 (N.D. Tex. May 1, 2013)

(Fitzwater, C.J.) (quoting Hess v. Cockrell, 281 F.3d 212, 216 (5th Cir. 2002)).

                                              III

       Applying the foregoing principles, the court concludes that Malagon has not shown

he is entitled to relief.

       Malagon’s exhibits do not constitute new evidence that would have led to a different

outcome at trial. Nearly all of his exhibits were available to him before trial, either because

he already possessed them or because Crescent produced them during discovery. The only


                                             -3-
truly new items that the court has identified—a September 2018 letter from Malagon’s pastor

attesting to Malagon’s character, and a June 2018 doctor’s note—would not have changed

the outcome at trial.

        Nor does Malagon establish that Crescent engaged in fraud or misconduct. At some

points in his motion, Malagon tries to shift the burden of proof to Crescent to show that there

was no fraud. But under the law, it is Malagon who must prove that there was fraud, by clear

and convincing evidence. The clear and convincing evidence standard is a difficult one to

meet:

              [c]lear and convincing evidence is that weight of proof which
              produces in the mind of the trier of fact a firm belief or
              conviction . . . so clear, direct and weighty and convincing as to
              enable the fact finder to come to a clear conviction, without
              hesitancy, of the truth of precise facts of the case.

Hornbeck Offshore Servs., L.L.C. v. Salazar, 713 F.3d 787, 792 (5th Cir. 2013) (quoting

Shafer v. Army & Air Force Exch. Serv., 376 F.3d 386, 396 (5th Cir. 2004)). Malagon’s

arguments and exhibits do not constitute clear and convincing evidence of fraud.

        Malagon does not offer any other compelling reason why the judgment should be

vacated. He emphasizes that his attorney abandoned him shortly before trial. Yet when his

attorney moved to withdraw, Malagon insisted that the court not reschedule his trial because

he intended to represent himself. He filed a pro se “notice of appearance and designation of

pro se” in which he stated the following, in pertinent part:

              Plaintiff Jose Mauricio Malagon asks for permission to proceed
              Pro Se. Plaintiff is very familiar with the details of the case and
              has an intense desire and need to protect the interests of the case.

                                             -4-
               Plaintiff Jose Mauricio Malagon does not ask to res[e]t the
               bench trial on April 2, 2018.

               ...

               Also, I ask for permission to admit someone as a paralegal to be
               helping during the trial.

Mar. 16, 2018 Notice of Appearance at 2 (emphasis in original; paragraph numbering

omitted). The court gave Malagon exactly what he asked for: it declined to continue the trial,

and it granted his request to have a paralegal assist him during the trial, provided the person

did not attempt to act in the role of an attorney. Malagon cannot now change his mind and

argue that because he did not have counsel at trial, he is entitled to relief from the judgment

against him. This is not an “extraordinary circumstance[]” justifying such relief. See

Bahsoon, 2013 WL 1831786, at *1.

       In sum, because Malagon has not satisfied the requirements of Rule 60, he is not

entitled to the relief he seeks.

                                          *     *    *

       For the foregoing reasons, the court denies Malagon’s September 11, 2018 Rule 60

motion, as supplemented on October 1, 2018.

       SO ORDERED.

       November 1, 2018.



                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE

                                               -5-
